Judgment was entered in the Supreme Court, October 11th 1875,
Per Curiam.
There.is nothing in the assignment of error upon questions of evidence which needs discussion. The landlord and tenant proceedings before the justice was no bar to the landlord’s recovery in this ejectment. The proceedings of the landlord before the justice resulted in no judgment, but was merely dismissed because it had not been sustained by sufficient evidence. This could not prevent a recovery in a subsequent ejectment where a good title to recover is shown. An ejectment by a landlord against his tenant to recover possession after the expiration of his term, either by efflux of time, forfeiture or other legal ground, is not a proceeding in equity, but one at law. A prior verdict and judgment in ejectment for the tenant is therefore not conclusive. It is only persuasive evidence. The quotation from the charge on this point is not sufficiently full to exhibit its true and fair meaning.
Judgment affirmed.